Citation Nr: 1035234	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1954.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned at the Columbia, South Carolina, 
RO in March 2008.  The hearing transcript is of record and has 
been reviewed.

This claim was remanded by the Board in April 2008 for further 
adjudication.  In September 2009, the Board issued a decision 
that denied the above claim.  On appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a May 2010 Order 
vacating the September 2009 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran 
has been diagnosed with PTSD by a VA clinical psychologist and 
that such diagnosis is due to a stressor that is based on "fear 
of hostile military or terrorist activity."  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2009); Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
PTSD, is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.

Analysis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred or aggravated in service.  38 C.F.R. § 
3.303(a) (2009).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been 'exposed to a traumatic 
event' in which 'the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others' and (2) 'the person's response [must 
have] involved intense fear, helplessness, or horror.'  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear and hostile military or 
terrorist activity" means that a "Veteran experienced, 
witnessed or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others,..., and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.  

Initially the Board notes that the Veteran has been diagnosed 
with PTSD.  In this regard the Veteran was diagnosed with PTSD in 
June 2006 by a VA clinical psychologist.  The Veteran was 
afforded a VA examination in June 2006.  Upon examination the VA 
psychologist noted that the Veteran suffers from nightmares, 
isolation, avoidance issues, anger issues, intrusive thoughts and 
flashbacks.  The examiner diagnosed the Veteran with PTSD.  
Additionally, the Board notes that the Veteran was diagnosed with 
PTSD by his treating private psychologist.  In a February 2006 
letter from the private psychologist, the Veteran was diagnosed 
with chronic PTSD, delayed, that is considerable to severe.  

With regard to the claimed stressor, the Veteran contends that he 
was stationed at Pusan Air Force Base, when in approximately July 
1952, the base was attacked at night by the enemy.  The Veteran 
has reported that the base was fired upon and an ammo dump was 
destroyed.  The Veteran stated at his March 2008 travel board 
hearing that because the base was attacked at night, the Veteran 
was hiding in a trench with no protection, armor, or a weapon, 
for the duration of the attack.  The Board notes that the 
Veteran's MOS while serving in Korea from July 1952 to November 
1952 was that of a cook.  It is noted in a February 2006 letter 
from the Veteran's private treating psychologist that the Veteran 
stated that during the attack he and the other men with him were 
"crazy with fear."  Additional stressors claimed by the Veteran 
include being on a plane when the landing gear jammed, and almost 
being shot by a S. Korean sentry.  With regard to the landing 
gear mishap, the Veteran recalls being afraid that the landing 
gear wouldn't come down and that the plane would crash.  The 
landing gear did come down, but the Veteran said he has avoided 
flying since returning home from Korea because of this incident.  

The June 2006 VA psychologist opined that it is at least likely 
that the Veteran's current symptoms are related to his combat 
experiences and specifically the stressful event that he reported 
when his base was attacked.    

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current 
PTSD symptoms are directly linked to the incidents described by 
the Veteran at his March 2008 travel board hearing, his various 
statements, and at his June 2006 VA examination.  As such, the 
Board finds that there is a competent nexus opinion of record.  
The remaining element of the Veteran's PTSD claim is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  See 38 C.F.R. § 3.304(f).  

The events described by the Veteran, if credible, are consistent 
with a stressor based on "fear of hostile military activity" as 
defined above.  In the instant case, the Board acknowledges that 
there are some discrepancies in the record with regard to the 
dates provided by the Veteran as to when his base in Korea was 
attacked.  In this regard, the Veteran has at times stated that 
the incident occurred in July 1952 and at other times stated that 
it occurred in July 1953.  The Board acknowledges that the RO 
requested verification for the stressor claimed within the time 
frame of February 1953 to July 1953.  While there was 
verification of an incident during that time, the Veteran was 
previously denied service connection because he was not present 
in Korea in 1953.  There is no attempt, of record, to verify the 
stressor within the timeframe of the Veteran's service in Korea.  
However, as it is noted in the Veteran's personnel records that 
the Veteran was in Korea from July 1952 to November 1952 and that 
the Veteran has on several occasions stated that the attacked 
occurred during that timeframe, the Board has considered that 
with the passage of time, remembering exact dates would become 
increasingly difficult.  As there has been no attempt to verify 
an attack on Pusan Air Force Base during July 1952, there is 
nothing in the record which tends to either confirm or refute the 
Veteran's assertion that he was present during an attack at Pusan 
Air Force Base.  Absent clear and convincing evidence to the 
contrary, the Board finds the Veteran's lay assertions regarding 
participating in an event that involved threatened death of 
himself and others to be credible.  Given that the Veteran's 
stressor is based on "fear of hostile military or terrorist 
activity," as defined by 38 C.F.R. § 3.304(f)(3) (as amended), 
the critical element of this PTSD claim is whether he has been 
diagnosed with PTSD by a VA or VA contracted psychiatrist or 
psychologist based on the stressor.  See 75 Fed. Reg. at 39,852.  

As noted above, the Veteran was evaluated by a VA psychologist in 
June 2006, who rendered a diagnosis of PTSD based on the stressor 
outlined above.  As such, based on the foregoing, the Board finds 
that the Veteran has a current diagnosis of PTSD from a VA 
psychologist.  Moreover, this diagnosis is the result of a 
stressor that is based on "fear of hostile military activity" 
as defined by the amended regulations.  Under these 
circumstances, service connection is warranted for PTSD.  38 
C.F.R. 
§ 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 41,092.  

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
PTSD.  Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


